 

 

Case 1:14-cr-00027-JRH-BKE Document 97 Filed 05/26/20 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA ?9(AY 26 PM 1:30
AUGUSTA DIVISION

 

UNITED STATES OF AMERICA *
*
Vv. zh CR 114-027
*
CORY MILO GRIFFIS "
ORDER

On May 13, 2020, Defendant Cory Milo Griffis, through counsel,
filed a request imploring the Court to write a létter asking that
Defendant not be disqualified from consideration for immediate
release under the CARES Act! simply because he was convicted of a
sex offense.? (Doc. 95.) In doing so, Defendant would have the
Court opine that Defendant does not pose an unnecessary risk to

the public if he were transferred to home confinement. (Id. at

4.)

 

1 The CARES Act refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, enacted on March 27, 2020.

2 Counsel filed the request in Defendant’s 28 U.S.C. § 2255 case
probably because he references the Psychological Evaluation
conducted of his client in support of the § 2255 petition. Because
the civil action is closed and the instant request involves the
sentence Defendant is serving, the Court docketed the request in
the captioned criminal case instead. The referenced Psychological
Evaluation also appears in the record of the criminal case (doc.
66); while it remains under seal, it may be made available to the
Bureau of Prisons through defense counsel or upon request by an
appropriate BOP official with Defendant’s consent.

 
 

 

Case 1:14-cr-00027-JRH-BKE Document 97 Filed 05/26/20 Page 2 of 3

On March 26, 2020, the United States Attorney General directed
the Director of Bureau of Prisons (“BOP”) to prioritize the use of
“various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.” See Memorandum dated Mar. 26, 2020, available at

https://www.justice.gov/file/1262731/download (last visited May

 

21, 2020). The statutory authority upon which the BOP is
processing requests to transfer to home confinement is 18 U.S.C.
§ 3624(c} (2) and 34 U.S.C. § 60541; neither of these code sections
vest the United States District Court with authority to order home
confinement. Indeed, designation of an inmate’s place of
confinement is within the absolute discretion of the BOP. E.g.,
Jones v. Woods, 2019 WL 2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited

sources omitted); Brown v. Atkinson, 2010 WL 3659634, *4 (S.D.

 

Fla. Jun. 11, 2010) (“A federal district court does not have the
authority to order an inmate’s placement in a particular facility
or program.” (cited sources omitted).)

Moreover, the CARES Act expressly authorizes the BOP to
transfer inmates to home confinement “as the Director determines
appropriate.” Pub. L. 116-136, Div. B, Title II, § 12003(b) (2).
Thus, the CARES Act also commits the authority to determine which
inmates are eligible for home confinement solely in the BOP’s

discretion.

 
 

 

Case 1:14-cr-00027-JRH-BKE Document 97 Filed 05/26/20 Page 3 of 3

While the Court recognizes that it can recommend a particular
facility or program to the BOP, the Court declines to do so under
these circumstances and as requested. Instead, the Court
adequately expressed its findings relative to Defendant’s conduct
at the sentencing hearing and rests thereon.

Accordingly, Defendant Cory Milo Griffis’s request for relief
from the Court (doc. 95) is hereby DENIED.

ORDER ENTERED at Augusta, Georgia, this 26% say of May,

2020.

     
 

) STATES DISTRICT COURT
4ERN DISTRICT OF GEORGIA

 
